DETAILED ACTION
This correspondence is responsive to the Amendment filed on June 7, 2022. Claims 1-7 and 9-22 are pending in the case, with claims 1, 10 and 17 in independent form. Claims 1-7, 9,10-14, and 16-20 are currently amended, claim 8 is cancelled and new claims 21-22 are added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Previous Claim 9 Objection Withdrawn
Applicant’s amendment overcomes the previous objection to claim 9. The objection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, claim 12 recites wherein the group of web pages includes one or more open browser tabs. It is not clear how a group of web pages includes one or more open browser tabs. 
For examination purposes, claim 12 is interpreted as the group of web pages in one or more open browser tabs. Applicant may cancel claim 12 or amend claim 12 to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, claim 18 recites wherein the group of web pages includes an open browser tab. It is not clear how a group of web pages includes an open browser tab. 
For examination purposes, claim 18 is interpreted as the group of web pages in an open browser tab. Applicant may cancel claim 18 or amend claim 18 to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,138,286.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims merely vary in scope and in minor variations in language. The independent claims in the present application are broader than the independent claims in U.S. Patent No. 11,138,286 in that they do not include generating at least one navigation graph, upon which the similarity analysis is based. Instead, dependent claims recite the subject matter related to generating the navigation graph(s).

Regarding independent Claim 1, the ‘286 patent claims recite:
A computing system comprising: at least one processor; and a non-transitory computer-readable medium storing executable instructions that when executed by the at least one processor is configured to the at least one processor to (i.e., ‘286 patent claim 10 col 30:45-50.): 
identify a group of web pages based on a similarity analysis of web activity of a user of a web browser; (i.e., acquiring data about a plurality of web pages rendered within one or more browser tabs of a web browser executable by at least one computing device ‘286 patent claim 1 col : 29:35-52. generating at least one navigation graph based on the acquired data; identifying a group of web pages … that are determined to be topically related to each other based on the similarity analysis; determining that content currently displayed in a user interface of the web browser is topically related to the group of web pages. ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.)
receive, in the web browser, at least one query term for accessing  web content; (i.e., search term being received within a search box of the web browser. ‘286 patent claim 8 col : 30:38-41.)  
determine that the at least one query term is topically related to the group of web pages; (i.e., in response to a search term being received within a search box of the web browser. ‘286 patent claim 8 col 30:38-40. acquiring data about a plurality of web pages rendered…generating at least one navigation graph based on the acquired data; identifying a group of web pages … that are determined to be topically related to each other based on the similarity analysis; determining that content currently displayed in a user interface of the web browser is topically related to the group of web pages. ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.) 
render a navigation suggestion on a user interface of the web browser, the navigation suggestion including a selectable link associated with the web activity; and (i.e., The ‘286 patent claims recite providing a navigation suggestion for display on the user interface of the web browser based on the group of web pages, the navigation suggestion identifying at least one web page from the group of web pages (render a navigation suggestion on a user interface of the web browser, the navigation suggestion associated with the previous web activity). ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3. render a selectable link to the first group of web pages on the user interface of the web browser; and render a list of the first group of web pages in response to receipt of a user selection of the link. ‘286 patent claim 21 col 32:46-50; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.)
render, in response selection of the selectable link, an interface that provides identification of at least a portion of the group of web pages that is topically related to the at least one query term (i.e., The ‘286 patent claims recite a search term being received … of the web browser. ‘286 patent claim 8 col 30:38-40. generating at least one navigation graph based on the acquired data; identifying a group of web pages based on a similarity analysis of the at least one navigation graph, the group of web pages including web pages from the at least one navigation graph that are determined to be topically related to each other based on the similarity analysis; determining that content currently displayed in a user interface of the web browser is topically related to the group of web pages (identification of a group of web pages topically related to the at least one query term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis); and providing a navigation suggestion for display on the user interface of the web browser based on the group of web pages, the navigation suggestion identifying at least one web page from the group of web pages (render the navigation suggestion, identification of a group of web pages topically related to the at least one search term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis). ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3. render a selectable link to the first group of web pages on the user interface of the web browser; and render a list of the first group of web pages in response to receipt of a user selection of the link. ‘286 patent claim 21 col 32:46-50; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.).

Regarding Claim  2, which depends from claim 1 and recites:
wherein the group of web pages includes two or more web pages, previously accessed by the user, that are arranged in chronological order (i.e., The ‘286 patent claims recite the system of claim 1 from which claim 2 depends, including the group of web pages. The ‘286 patent claims recite generating at least one navigation graph based on the acquired data; identifying a group of web pages based on a similarity analysis of the at least one navigation graph, the group of web pages including web pages from the at least one navigation graph (the group of web pages includes two or more previously accessed web pages that are arranged in chronological order (web pages from navigation graph are include two or more previously viewed web pages arranged in chronological order)) that are determined to be topically related to each other based on the similarity analysis; determining that content currently displayed in a user interface of the web browser is topically related to the group of web pages; and providing a navigation suggestion for display on the user interface of the web browser based on the group of web pages, the navigation suggestion identifying at least one web page from the group of web pages. ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3. the navigation suggestion renders a list of the first group of web pages in chronological order. ‘286 patent claim 19, col 32:38-39.).

Regarding Claim 5, which depends from claim 1 and recites: 
wherein the executable instructions include instructions that when executed by the at least one processor cause the at least one processor to (i.e., ‘286 patent claim 10 col 30:45-50.): acquire data about web pages rendered by the web browser (i.e., acquiring data about a plurality of web pages rendered within one or more browser tabs of a web browser. ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.); generate a plurality of navigation graphs based on the data; cluster at least a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis; and identify the group of web pages from the cluster group (i.e.,  generating a plurality of navigation graphs based on the acquired data; clustering a subset of the plurality of navigation graphs into a first cluster group based on the similarity analysis; clustering a subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis (cluster a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis); and determining that the content currently displayed in the web browser is topically related to the second cluster group, the navigation suggestion identifying at least one web page included within a navigation graph that is part of the second cluster group (identify the group of web pages from the cluster group). ‘286 patent claim 4, col 29:62-col 30:8; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.). 

Regarding Claim 9, which depends from claim 1 and recites:
wherein the group of web pages includes a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device (i.e., The ‘286 patent claims recite the system of claim 1 from which claim 9 depends, including the group of web pages. The ‘286 patent claims recite wherein the plurality of web pages includes a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device. ‘286 patent claim 2, col 29:53-57; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.).

Regarding independent Claim 10, the ‘286 patent claims recite:
A method comprising (i.e., ‘286 patent claim 1 col 29:35.)::
 identify a group of web pages based on a similarity analysis of web activity of a user of a web browser; (i.e., acquiring data about a plurality of web pages rendered within one or more browser tabs of a web browser executable by at least one computing device ‘286 patent claim 1 col : 29:35-52. generating at least one navigation graph based on the acquired data; identifying a group of web pages … that are determined to be topically related to each other based on the similarity analysis; determining that content currently displayed in a user interface of the web browser is topically related to the group of web pages. ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.)
 render, in the web browser, a first interface that includes a search entry field; (i.e., search term being received within a search box of the web browser. ‘286 patent claim 8 col : 30:38-41.)
receiving, via the search entry field, at least one query term for accessing web content; (i.e., search term being received within a search box of the web browser. ‘286 patent claim 8 col : 30:38-41.)AMENDMENT AND RESPONSE AND SUMMARY OF EXAMINER INTERVIEWPage 5 Application Number: 17/447,245Dkt: 0059-630002 Filing Date: September 9, 2021 
determining that the at least one query term is topically related to the group of web pages; (i.e., in response to a search term being received within a search box of the web browser. ‘286 patent claim 8 col 30:38-40. acquiring data about a plurality of web pages rendered…generating at least one navigation graph based on the acquired data; identifying a group of web pages … that are determined to be topically related to each other based on the similarity analysis; determining that content currently displayed in a user interface of the web browser is topically related to the group of web pages. ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.)
rendering a navigation suggestion on the first interface, the navigation suggestion including a selectable link associated with the web activity; and (i.e., The ‘286 patent claims recite providing a navigation suggestion for display on the user interface of the web browser based on the group of web pages, the navigation suggestion identifying at least one web page from the group of web pages (render a navigation suggestion on a user interface of the web browser, the navigation suggestion associated with the previous web activity). ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3. render a selectable link to the first group of web pages on the user interface of the web browser; and render a list of the first group of web pages in response to receipt of a user selection of the link. ‘286 patent claim 21 col 32:46-50; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.)
replacing, in response to selection of the selectable link, the first interface with a second interface, the second interface including identification of at least a portion of the group of web pages that is topically related to the at least one query term. (i.e., The ‘286 patent claims recite a search term being received … of the web browser. ‘286 patent claim 8 col 30:38-40. generating at least one navigation graph based on the acquired data; identifying a group of web pages based on a similarity analysis of the at least one navigation graph, the group of web pages including web pages from the at least one navigation graph that are determined to be topically related to each other based on the similarity analysis; determining that content currently displayed in a user interface of the web browser is topically related to the group of web pages (identification of a group of web pages topically related to the at least one query term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis); and providing a navigation suggestion for display on the user interface of the web browser based on the group of web pages, the navigation suggestion identifying at least one web page from the group of web pages (render the navigation suggestion, identification of a group of web pages topically related to the at least one search term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis). ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3. render a selectable link to the first group of web pages on the user interface of the web browser; and render a list of the first group of web pages in response to receipt of a user selection of the link (replacing, in response to selection of the selectable link, the first interface with a second interface, the second interface, the second interface including identification of at least a portion of the group of web pages that is topically related to the at least one search term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis). ‘286 patent claim 21 col 32:46-50; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.).

Regarding claim 14, which depends from claim 10 and further recites:
acquiring data about web pages rendered within the web browser; generating a plurality of navigation graphs based on the data; 
clustering at least a first subset of the plurality of navigation graphs into a first cluster group based on the similarity analysis; clustering at least a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis; (i.e., The ‘286 patent claims recite the method of claim 10 from which claim 14 depends. The ‘286 patent claims recite acquire data about a plurality of web pages rendered within one or more browser tabs of a web browser … generate a plurality of navigation graphs based on the acquired data. ‘286 patent claims 17-18 col 32:5-23, 28-36; claim 4 col 29:63-col 30:8.generating a plurality of navigation graphs based on the acquired data; clustering a subset of the plurality of navigation graphs into a first (second) cluster group based on the similarity analysis; clustering a subset of the plurality of navigation graphs into a second (first) cluster group based on the similarity analysis. ‘286 patent claim 4 col 29:63-col 30:8; claims17-18 col 32:5-23, 28-36.); 
determining that the at least one query term is topically related to the first cluster group; and identifying the group of web pages from the first cluster group (i.e., in response to a search term being received within a search box of the web browser. ‘286 patent claim 8 col 30:38-40; claim 23 col 32:54-56. generating at least one navigation graph based on the acquired data; identifying a group of web pages … that are determined to be topically related to each other based on the similarity analysis (determining that the at least one search term is topically related to the first cluster group navigation graph based on the similarity analysis). ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 23 claim 23 col 32:54-56; claims 17-18 col 32:5-23, 28-36. generating a plurality of navigation graphs based on the acquired data; clustering a subset of the plurality of navigation graphs into a first cluster group based on the similarity analysis; clustering a subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis; and determining that the content currently displayed in the web browser is topically related to the second (first) cluster group, the navigation suggestion identifying at least one web page included within a navigation graph that is part of the second (first) cluster group. ‘286 patent claim 4 col 29:63-col 30:8; claims17-18 col 32:5-23, 28-36.). 

Regarding claim 15, which depends from claim 14 and further recites:
wherein the first cluster group includes a first navigation graph and a second navigation graph, the method further comprising: generating a first feature vector associated with the first navigation graph, the first feature vector including one or more keywords and one or more probabilities that indicate a likelihood that a respective keyword represents the first navigation graph; generating a second feature vector associated with the second navigation graph, the second feature vector including one or more keywords and one or more probabilities that indicate a likelihood that a respective keyword represents the second navigation graph; and clustering the first navigation graph and the second navigation graph into the first cluster group based on a similarity distance between the first feature vector and the second feature vector (i.e., The ‘286 patent claims recite the method of claim 14 from which claim 15 depends. The ‘286 patent claims recite wherein the first cluster group includes a first navigation graph and a second navigation graph, the method further comprising: generating a first feature vector associated with the first navigation graph, the first feature vector including one or more keywords and one or more probabilities that indicate a likelihood that a respective keyword represents the first navigation graph; generating a second feature vector associated with the second navigation graph, the second feature vector including one or more keywords and one or more probabilities that indicate a likelihood that a respective keyword represents the second navigation graph; and clustering the first navigation graph and the second navigation graph into the first cluster group based on a similarity distance between the first feature vector and the second feature vector. ‘286 patent claim 5 col 30:9-26). 

Regarding claim 16, which depends from claim 15 and recites:
wherein the first navigation graph includes nodes and at least one link between the nodes, the nodes representing web pages previously accessed by the user, the at least one link representing a navigation path between the web pages (i.e., The ‘286 patent claims recite the method of claim 15 from which claim 16 depends. wherein the at least one navigation graph includes nodes and at least one link between the nodes, the nodes representing web pages previously rendered within the one or more browser tabs, the at least one link representing a navigation path between the web pages. ‘286 patent claim 7 col 30:32-37.). 

Regarding independent Claim 17 recites a non-transitory computer-readable media that substantially parallels the computing system of claim 1. Therefore, the analysis discussed above with respect to claim 1, also applies to claim 17, respectively. Accordingly, claim 17 is rejected based on substantially the same rationale as set forth above with respect to claim 1.  More specifically regarding A non-transitory computer-readable medium storing executable instructions that when executed by at least one processor cause the at least one processor to execute operations (i.e., ‘286 patent claim 17 col 32:1-4.).

Regarding claim 20, which depends from claim 17 and recites:
wherein the operations further comprise: (i.e., ‘286 patent claim 17 col 32:1-4.) filtering the group of web pages based on engagement metrics to remove at least one web page from the group of web pages (i.e., The ‘286 patent claims recite, The ‘286 patent claims recite filtering the group of web pages to remove one or more web pages from the group of web pages based on user engagement metrics associated with the group of web pages. ‘286 patent 6 col 30:27-31; claim 4, col 29:62-col 30:8; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.).  

Dependent claims 3-4, 6-7, 11-13, 18-19 and 21-22 are similarly rejected based on their respective base claim as discussed above and the prior art rejections as respectively set forth below.


Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 10-11, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bleckner et al. (Patent No. US 7,953,730 B1, issued May 31, 2011) hereinafter Bleckner, in view of  Broman (Pub. No. US 2011/0252329 A1, published October 13, 2011).

Regarding claim 1, Bleckner teaches:
A computing system comprising: at least one processor; and a non-transitory computer-readable medium storing executable instructions that when executed by the at least one processor is configured to the at least one processor to (i.e.,  Bleckner, Fig 1, col 15:7-20.): 
identify a group of web pages based on a similarity analysis of web activity of a user of a web browser (i.e., According to an exemplary embodiment, first search result listing 210 has a relationship with the second search result listing 220 within the search history of user 105 (identify a group of web pages (group of search results web pages) based on a similarity analysis (subject matter relationship) of web activity of a user of a web browser (user search web activity)). The relationship may be based on timing, e.g., as shown in FIG. 2A, the search terms used to generate first search result listing 210 may have been entered by user 105 immediately following entry of the search terms used to generate second search result listing 220. The relationship with the search history for user 105 may alternatively be based on subject matter (identify a group of web pages (group of search results web pages) based on a similarity analysis (subject matter relationship) of web activity of a user of a web browser (user search web activity)), a user-defined category, or any other criteria. The relationship between searches may be stored within database 124. Bleckner, Fig 1, 2A, col 5:50-col 6:5; col 1:6-20.
Although search result listings 210 and 220 are described as being search result listings for consecutively entered search terms, it should be understood that they may be any related search listings. For example, first search result listing 210 may be replaced by a search result listing for search terms entered by a user 105 one week ago and second search result listing 220 may be replaced by search results from two weeks ago in the same subject matter. The search terms may be related based on the identity of the user 105, subject matter (identify a group of web pages (group of search results web pages) based on a similarity analysis (subject matter relationship) of web activity of a user of a web browser (user search web activity)), timing, refinements that were entered, and/or any other criteria. Bleckner, Fig 1, 2A, col 5:50- col 6:5; col 1:6-20.) Bleckner, Fig 1, 2A, col 5:62-col 6:5; col 5:50-61; col 1:6-20.); 
receive, in the web browser, at least one query term for accessing  web content (i.e., An increasing number of users seeking information utilize web browsers connected to the Internet to begin searching for that information (receive, in the web browser, at least one query term for accessing  web content). Users typically begin their search for information by pointing their web browser at a website associated with a search engine. A search engine is a program designed to help locate information. …. The search engine allows the user to request web pages containing information related to a particular search term or phrase (receive, in the web browser, at least one query term for accessing  web content). Bleckner, Fig 1, 2A, col 1:6-20; col 5:4-49.
Referring first to FIG. 2A, a search history timeline web page 200 including a first search result listing 210 and at least one second search result listing 220 is shown, according to an exemplary embodiment. According to an exemplary embodiment, first search result listing 210 may be a listing of search results for present search terms that were searched by a user 105 (receive, in the web browser, at least one query term for accessing  web content) and past search result listing 220 may be a listing of search results for previous search terms that were searched by the user 105 immediately prior to searching the present search terms, described in further detail below. Bleckner, Fig 1, 2A, col 5:4-18, 19-49; col 1:6-20.
In FIG. 2A, a search history presentation web page 200 is configured to display search results data from search engine 110 in first search result listing 210, according to an exemplary embodiment. When search engine 110 is provided with one or more search terms from a user (receive, in the web browser, at least one query term for accessing  web content), the results of the search may be provided by search engine 110 in the form of data, such as data for a search results web page. The data for a search results web page may include a listing of content-based web pages associated with the search term displayed. Bleckner, Fig 1, 2A, col 5:19-49, 4-19; col 1:6-20.); 
determine that the at least one query term is topically related to the group of web pages (i.e., According to an exemplary embodiment, first search result listing 210 has a relationship with the second search result listing 220 within the search history of user 105. The relationship may be based on timing, e.g., as shown in FIG. 2A, the search terms used to generate first search result listing 210 may have been entered by user 105 immediately following entry of the search terms used to generate second search result listing 220. The relationship with the search history for user 105 may alternatively be based on subject matter (determine that the at least one query term is topically related to the group of web pages (group of search result web pages)), a user-defined category, or any other criteria. The relationship between searches may be stored within database 124. Bleckner, Fig 1, 2A, col 5:50-col 6:5; col 1:6-20.
Although search result listings 210 and 220 are described as being search result listings for consecutively entered search terms, it should be understood that they may be any related search listings. For example, first search result listing 210 may be replaced by a search result listing for search terms entered by a user 105 one week ago and second search result listing 220 may be replaced by search results from two weeks ago in the same subject matter. The search terms may be related based on the identity of the user 105, subject matter (determine that the at least one query term is topically related to the group of web pages (group of search result web pages)), timing, refinements that were entered, and/or any other criteria. Bleckner, Fig 1, 2A, col 5:62- col 6:5; col 5:4-61; col 1:6-20.);  
render a navigation suggestion on a user interface of the web browser, the navigation suggestion including a selectable link associated with the web activity; and
Bleckner teaches that, Further in the illustrated example, search engine 110 previously executed a search for the search term "frog." The search results for the previous search are also displayed on web page 200 in second search result listing 220. Similar to first search result listing 210, listing 220 includes hyperlinks 222 to content-based web pages associated with the previously entered search term "frog" and includes a next button 226 to allow user 105 to view additional search results (render a navigation suggestion on a user interface of the ). The previous search terms that were used may be displayed in a past search term title field 224. Bleckner, Fig 1, 2A, col 5:40-col 6:5, 4-19; col 1:6-20. 
Although search result listings 210 and 220 are described as being search result listings for consecutively entered search terms, it should be understood that they may be any related search listings. For example, first search result listing 210 may be replaced by a search result listing for search terms entered by a user 105 one week ago and second search result listing 220 may be replaced by search results from two weeks ago in the same subject matter (render a navigation suggestion on a user interface of the ). The search terms may be related based on the identity of the user 105, subject matter, timing, refinements that were entered, and/or any other criteria. Bleckner, Fig 1, 2A, col 5:62-col 6:5; col 5:4-61; col 1:6-20.
Thus, Bleckner teaches rendering a navigation suggestion on a user interface of the search history browser, the navigation suggestion including a selectable link associated with the web activity.  Bleckner does not specifically disclose rendering the navigation suggestion on a user interface of the web browser.
However, Broman teaches in the field related to web pages, and more specifically to a method and system for topical browser history. Broman, para 1. Broman teaches that, FIG. 9 is screen shot of an embodiment of a browser 905 showing a detailed view in sidebar 910 after the user has navigated to the web page 812 reviewing the Nintendo Wii.RTM. console. … In one embodiment, the detailed view of the sidebar 910 provides related topics 920 which are other topics related to the topic of the web page (in this example, the Nintendo Wii.RTM. console). In one embodiment, if a user selects a related topic 920, the user navigates (in the sidebar 910) to a detailed view for the selected topic (rendering the navigation suggestion on a user interface of the web browser). The detailed view shown in sidebar 910 also includes an "At a Glance" tab 925. When selected, the "At a Glance" tab 925 shows a context-specific view for the topic found. In this example, "Nintendo Wii" has been categorized as a Product. Therefore, the At a Glance tab 925 displays shopping information 930 (e.g., pricing information, links to online stores, a link to eBay, a link to Craigslist, etc.). The sidebar 910 also includes a News tab 940. Broman, Fig 9, 12 para 73-74, 73-75, 82.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to render the navigation suggestion on the web browser of Broman, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of interest to which the user has previously navigated. Broman, Fig 9, 12 para 73-75, 82. This would have provided a user with the advantage of conveniently having the navigation suggestion on the web browser user interface while searching for web content.
render, in response selection of the selectable link, an interface that provides identification of at least a portion of the group of web pages that is topically related to the at least one query term (i.e.,  Web page 200 may be configured to allow a user 105 to select one or more of the hyperlinks 212 and/or hyperlinks 222 in the search result listings to display a web page associated with the particular hyperlink that was selected (render, in response selection of the selectable link, an interface that provides identification of at least a portion of the group of web pages that is topically related to the at least one query term). Alternatively, web page 200 may be configured such that user 105 can only select hyperlinks associated with first search result listing 210.  Bleckner, Fig 1, 2A, col 6:6-12; col 5:4-col 6:5.).

Regarding claim 2, which depends from claim 1 and recites:
wherein the group of web pages includes two or more web pages, previously accessed by the user, that are arranged in chronological order.  
Bleckner in view of Broman teaches the system of claim 1 from which claim 2 depends, including the group of web pages. Bleckner teaches that, Web page 200 may be configured to allow a user 105 to select one or more of the hyperlinks 212 and/or hyperlinks 222 (group of web pages includes two or more web pages, previously accessed by the user) in the search result listings to display a web page associated with the particular hyperlink that was selected. Alternatively, web page 200 may be configured such that user 105 can only select hyperlinks associated with first search result listing 210. Bleckner, Figs 1, 2A-2C, col 6:6-12; col 5:4-col 6:5.Timeline 250 includes a "current view" indication 255 illustrating the position of first search result listing 210 and second search result listing 220, shown on web page 200, along timeline 250 (that are arranged in chronological order). As shown, timeline 250 may include a large number of search result listings that are generated based on the behavior of a particular user 105 associated with timeline 250.Bleckner, Figs 1, 2A-2C, col 6:43-49.

Regarding claim 4, which depends from claim 1 and recites:
wherein the interface provides identification of a web page topically related to the group of web pages, the web page being associated with an engagement metric higher than engagement metrics associated with the group of web pages.  
Bleckner in view of Broman teaches the system of claim 1 from which claim 4 depends, including the interface provides identification of a web page topically related to  at least one query term and the group of web pages. Bleckner does not specifically disclose the web page being associated with an engagement metric higher than engagement metrics associated with the group of web pages.
However, Broman teaches that, In one embodiment, the second content area is configured according to one of the categories. The determining of other topics related to the set of topics can include retrieving the other topics from a storage in communication with the computing device or can include retrieving links associated with the web pages from a storage in communication with the computing device. In one embodiment, a score is determined for each web page in the web pages associated with the other topics to which the browser has navigated (web page being associated with an engagement metric (web page with highest score) higher than engagement metrics associated with the group of web pages). The score may be based on total visits to the web page and/or date of last visit to the web page (web page being associated with an engagement metric higher than engagement metrics associated with the group of web pages). Broman, para 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to provide web page being associated with an engagement metric higher than engagement metrics associated with the group of web pages of Broman, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of most interest to which the user has previously navigated. Broman, Fig 9, 12 para 6, 73-75, 82. This would have provided a user with the advantage of conveniently obtaining web pages with the most visits or the most recent date visited.

Regarding claim 10, Bleckner teaches:
A method comprising: identify a group of web pages based on a similarity analysis of web activity of a user of a web browser (i.e., According to an exemplary embodiment, first search result listing 210 has a relationship with the second search result listing 220 within the search history of user 105 (identify a group of web pages (group of search results web pages) based on a similarity analysis (subject matter relationship) of web activity of a user of a web browser (user search web activity)). The relationship may be based on timing, e.g., as shown in FIG. 2A, the search terms used to generate first search result listing 210 may have been entered by user 105 immediately following entry of the search terms used to generate second search result listing 220. The relationship with the search history for user 105 may alternatively be based on subject matter (identify a group of web pages (group of search results web pages) based on a similarity analysis (subject matter relationship) of web activity of a user of a web browser (user search web activity)), a user-defined category, or any other criteria. The relationship between searches may be stored within database 124. Bleckner, Fig 1, 2A, col 5:50-col 6:5; col 1:6-20.
Although search result listings 210 and 220 are described as being search result listings for consecutively entered search terms, it should be understood that they may be any related search listings. For example, first search result listing 210 may be replaced by a search result listing for search terms entered by a user 105 one week ago and second search result listing 220 may be replaced by search results from two weeks ago in the same subject matter. The search terms may be related based on the identity of the user 105, subject matter (identify a group of web pages (group of search results web pages) based on a similarity analysis (subject matter relationship) of web activity of a user of a web browser (user search web activity)), timing, refinements that were entered, and/or any other criteria. Bleckner, Fig 1, 2A, col 5:50- col 6:5; col 1:6-20.) Bleckner, Fig 1, 2A, col 5:62-col 6:5; col 5:50-61; col 1:6-20.); 
render, in the web browser, a first interface that includes a search entry field; 
receiving, via the search entry field, at least one query term for accessing web content; AMENDMENT AND RESPONSE AND SUMMARY OF EXAMINER INTERVIEWPage 5 Application Number: 17/447,245Dkt: 0059-630002 
Bleckner teaches that, An increasing number of users seeking information utilize web browsers connected to the Internet to begin searching for that information (receive, in the web browser, at least one query term for accessing  web content). Users typically begin their search for information by pointing their web browser at a website associated with a search engine. A search engine is a program designed to help locate information. …. The search engine allows the user to request web pages containing information related to a particular search term or phrase (receive, in the web browser, at least one query term for accessing  web content). Bleckner, Fig 1, 2A, col 1:6-20; col 5:4-49.
Referring first to FIG. 2A, a search history timeline web page 200 including a first search result listing 210 and at least one second search result listing 220 is shown, according to an exemplary embodiment. According to an exemplary embodiment, first search result listing 210 may be a listing of search results for present search terms that were searched by a user 105 (receive, in the web browser, at least one query term for accessing  web content) and past search result listing 220 may be a listing of search results for previous search terms that were searched by the user 105 immediately prior to searching the present search terms, described in further detail below. Bleckner, Fig 1, 2A, col 5:4-18, 19-49; col 1:6-20.
In FIG. 2A, a search history presentation web page 200 is configured to display search results data from search engine 110 in first search result listing 210, according to an exemplary embodiment. When search engine 110 is provided with one or more search terms from a user receive, in the web browser, at least one query term for accessing  web content, receiving, at least one query term for accessing web content), the results of the search may be provided by search engine 110 in the form of data, such as data for a search results web page. The data for a search results web page may include a listing of content-based web pages associated with the search term displayed. Bleckner, Fig 1, 2A, col 5:19-49, 4-19; col 1:6-20.
Thus, Bleckner teaches receive, in the web browser, at least one query term for accessing web content, which strongly suggests and implies render, in the web browser, a first interface that includes a search entry field and receiving, via the search entry field. Bleckner does not explicitly disclose render, in the web browser, a first interface that includes a search entry field and receiving via the search entry field.
However, Broman teaches in the field related to web pages, and more specifically to a method and system for topical browser history. Broman, para 1. Broman teaches that, the server computer 110 receives a request for topics associated with a search query that has been input into a search input area displayed by the browser 118 in the first content area 130 (render, in the web browser, a first interface that includes a search entry field, and receiving via the search entry field). The server computer 110 transmits to the browser 118 for display in the second content area 135 of the browser 118 topics associated with the search query. In one embodiment, each topic associated with the search query corresponds to a category. Broman, Fig 1, 29, para 62.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages, including receive, in the web browser, at least one query term for accessing web content of Bleckner to render, in the web browser, a first interface that includes a search entry field, and receiving via the search entry field of Broman, with a reasonable expectation of success, in order to provide the user with web pages of interest to the user. Broman, para 62. This would have provided a user with the advantage of conveniently searching for web content.
determining that the at least one query term is topically related to the group of web pages (i.e., According to an exemplary embodiment, first search result listing 210 has a relationship with the second search result listing 220 within the search history of user 105. The relationship may be based on timing, e.g., as shown in FIG. 2A, the search terms used to generate first search result listing 210 may have been entered by user 105 immediately following entry of the search terms used to generate second search result listing 220. The relationship with the search history for user 105 may alternatively be based on subject matter (determine that the at least one query term is topically related to the group of web pages (group of search result web pages)), a user-defined category, or any other criteria. The relationship between searches may be stored within database 124. Bleckner, Fig 1, 2A, col 5:50-col 6:5; col 1:6-20.
Although search result listings 210 and 220 are described as being search result listings for consecutively entered search terms, it should be understood that they may be any related search listings. For example, first search result listing 210 may be replaced by a search result listing for search terms entered by a user 105 one week ago and second search result listing 220 may be replaced by search results from two weeks ago in the same subject matter. The search terms may be related based on the identity of the user 105, subject matter (determine that the at least one query term is topically related to the group of web pages (group of search result web pages)), timing, refinements that were entered, and/or any other criteria. Bleckner, Fig 1, 2A, col 5:62- col 6:5; col 5:4-61; col 1:6-20.);  
rendering a navigation suggestion on the first interface, the navigation suggestion including a selectable link associated with the web activity; and 
Bleckner teaches that, Further in the illustrated example, search engine 110 previously executed a search for the search term "frog." The search results for the previous search are also displayed on web page 200 in second search result listing 220. Similar to first search result listing 210, listing 220 includes hyperlinks 222 to content-based web pages associated with the previously entered search term "frog" and includes a next button 226 to allow user 105 to view additional search results (rendering a navigation suggestion on the user interface of the ). The previous search terms that were used may be displayed in a past search term title field 224. Bleckner, Fig 1, 2A, col 5:40-col 6:5, 4-19; col 1:6-20. 
Although search result listings 210 and 220 are described as being search result listings for consecutively entered search terms, it should be understood that they may be any related search listings. For example, first search result listing 210 may be replaced by a search result listing for search terms entered by a user 105 one week ago and second search result listing 220 may be replaced by search results from two weeks ago in the same subject matter (rendering a navigation suggestion on the user interface of the ). The search terms may be related based on the identity of the user 105, subject matter, timing, refinements that were entered, and/or any other criteria. Bleckner, Fig 1, 2A, col 5:62-col 6:5; col 5:4-61; col 1:6-20.
Thus, Bleckner teaches rendering a navigation suggestion on the user interface of the search history browser, the navigation suggestion including a selectable link associated with the web activity.  Bleckner does not specifically disclose rendering the navigation suggestion on the first user interface of the web browser.
However, Broman teaches in the field related to web pages, and more specifically to a method and system for topical browser history. Broman, para 1. Broman teaches that, FIG. 9 is screen shot of an embodiment of a browser 905 showing a detailed view in sidebar 910 after the user has navigated to the web page 812 reviewing the Nintendo Wii.RTM. console. … In one embodiment, the detailed view of the sidebar 910 provides related topics 920 which are other topics related to the topic of the web page (in this example, the Nintendo Wii.RTM. console). In one embodiment, if a user selects a related topic 920, the user navigates (in the sidebar 910) to a detailed view for the selected topic (rendering the navigation suggestion on the first user interface of the web browser). The detailed view shown in sidebar 910 also includes an "At a Glance" tab 925. When selected, the "At a Glance" tab 925 shows a context-specific view for the topic found. In this example, "Nintendo Wii" has been categorized as a Product. Therefore, the At a Glance tab 925 displays shopping information 930 (e.g., pricing information, links to online stores, a link to eBay, a link to Craigslist, etc.). The sidebar 910 also includes a News tab 940. Broman, Fig 9, 12 para 73-74, 73-75, 82.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to render the navigation suggestion on the first user interface of the web browser of Broman, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of interest to which the user has previously navigated. Broman, Fig 9, 12 para 73-75, 82. This would have provided a user with the advantage of conveniently having the navigation suggestion on the web browser user interface while searching for web content.
replacing, in response to selection of the selectable link, the first interface with a second interface, the second interface including identification of at least a portion of the group of web pages that is topically related to the at least one query (i.e.,  Web page 200 may be configured to allow a user 105 to select one or more of the hyperlinks 212 and/or hyperlinks 222 in the search result listings to display a web page associated with the particular hyperlink that was selected (replacing, in response selection of the selectable link, the first interface with a second interface, the second interface including identification of at least a portion of the group of web pages that is topically related to the at least one query term). Alternatively, web page 200 may be configured such that user 105 can only select hyperlinks associated with first search result listing 210.  Bleckner, Fig 1, 2A, col 6:6-12; col 5:4-col 6:5.).

Regarding claim 11, which depends from claim 10 and recites:
wherein the second interface provides identification of a web page topically related to the group of web pages, the web page being associated with an engagement metric higher than engagement metrics associated with the group of web pages.  
Bleckner in view of Broman teaches the system of claim 10 from which claim 11 depends, including the second interface provides identification of a web page topically related to at least one query term and the group of web pages. Bleckner does not specifically disclose the web page being associated with an engagement metric higher than engagement metrics associated with the group of web pages.
However, Broman teaches that, In one embodiment, the second content area is configured according to one of the categories. The determining of other topics related to the set of topics can include retrieving the other topics from a storage in communication with the computing device or can include retrieving links associated with the web pages from a storage in communication with the computing device. In one embodiment, a score is determined for each web page in the web pages associated with the other topics to which the browser has navigated (web page being associated with an engagement metric (web page with highest score) higher than engagement metrics associated with the group of web pages). The score may be based on total visits to the web page and/or date of last visit to the web page (web page being associated with an engagement metric higher than engagement metrics associated with the group of web pages). Broman, para 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to provide web page being associated with an engagement metric higher than engagement metrics associated with the group of web pages of Broman, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of most interest to which the user has previously navigated. Broman, Fig 9, 12 para 6, 73-75, 82. This would have provided a user with the advantage of conveniently obtaining web pages with the most visits or the most recent date visited.

Regarding claim 17, Bleckner teaches:
A non-transitory computer-readable medium storing executable instructions that when executed by at least one processor cause the at least one processor to execute operations, the operations comprising (i.e.,  Bleckner, Fig 1, col 15:7-20.): 
identify a group of web pages based on a similarity analysis of web activity of a user of a web browser (i.e., Please see above rejection of claim 1 limitation reciting substantially the same subject matter.); 
receiving, at least one query term for accessing web content (i.e., Please see above rejection of claim 1 limitation reciting substantially the same subject matter.); 
determining that the at least one query term is topically related to the group of web pages (i.e., Please see above rejection of claim 1 limitation that recites substantially the same subject matter.); 
rendering a navigation suggestion on a user interface of the web browser, the navigation suggestion including a selectable link associated with the group of web pages; and 
Bleckner teaches that, Further in the illustrated example, search engine 110 previously executed a search for the search term "frog." The search results for the previous search are also displayed on web page 200 in second search result listing 220. Similar to first search result listing 210, listing 220 includes hyperlinks 222 to content-based web pages associated with the previously entered search term "frog" and includes a next button 226 to allow user 105 to view additional search results (render a navigation suggestion on a user interface of the  The previous search terms that were used may be displayed in a past search term title field 224. Bleckner, Fig 1, 2A, col 5:40-col 6:5, 4-19; col 1:6-20. 
Although search result listings 210 and 220 are described as being search result listings for consecutively entered search terms, it should be understood that they may be any related search listings. For example, first search result listing 210 may be replaced by a search result listing for search terms entered by a user 105 one week ago and second search result listing 220 may be replaced by search results from two weeks ago in the same subject matter (render a navigation suggestion on a user interface of the ). The search terms may be related based on the identity of the user 105, subject matter, timing, refinements that were entered, and/or any other criteria. Bleckner, Fig 1, 2A, col 5:62-col 6:5; col 5:4-61; col 1:6-20.
Thus, Bleckner teaches rendering a navigation suggestion on a user interface of the search history browser, the navigation suggestion including a selectable link associated with the group of web pages.  Bleckner does not specifically disclose rendering the navigation suggestion on a user interface of the web browser.
However, Broman teaches in the field related to web pages, and more specifically to a method and system for topical browser history. Broman, para 1. Broman teaches that, FIG. 9 is screen shot of an embodiment of a browser 905 showing a detailed view in sidebar 910 after the user has navigated to the web page 812 reviewing the Nintendo Wii.RTM. console. … In one embodiment, the detailed view of the sidebar 910 provides related topics 920 which are other topics related to the topic of the web page (in this example, the Nintendo Wii.RTM. console). In one embodiment, if a user selects a related topic 920, the user navigates (in the sidebar 910) to a detailed view for the selected topic (rendering the navigation suggestion on a user interface of the web browser). The detailed view shown in sidebar 910 also includes an "At a Glance" tab 925. When selected, the "At a Glance" tab 925 shows a context-specific view for the topic found. In this example, "Nintendo Wii" has been categorized as a Product. Therefore, the At a Glance tab 925 displays shopping information 930 (e.g., pricing information, links to online stores, a link to eBay, a link to Craigslist, etc.). The sidebar 910 also includes a News tab 940. Broman, Fig 9, 12 para 73-74, 73-75, 82.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to render the navigation suggestion on the web browser of Broman, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of interest to which the user has previously navigated. Broman, Fig 9, 12 para 73-75, 82. This would have provided a user with the advantage of conveniently having the navigation suggestion on the web browser user interface while searching for web content.
rendering, in response to selection of the selectable link, an interface that provides identification of at least a portion of the group of web pages that is topically related to the at least one query term (i.e., Please see above rejection of claim 1 limitation that recites substantially the same subject matter.).  

Regarding claim 22, which depends from claim 17 and recites:
wherein the interface also provides identification of a web page topically related to the group of web pages, the web page being associated with an engagement metric higher than engagement metrics associated with the group of web pages. 
Bleckner in view of Broman teaches the non-transitory computer-readable medium of claim 17 from which claim 22 depends, including the interface provides identification of a web page topically related to at least one query term and the group of web pages. Bleckner does not specifically disclose the web page being associated with an engagement metric higher than engagement metrics associated with the group of web pages.
However, Broman teaches that, In one embodiment, the second content area is configured according to one of the categories. The determining of other topics related to the set of topics can include retrieving the other topics from a storage in communication with the computing device or can include retrieving links associated with the web pages from a storage in communication with the computing device. In one embodiment, a score is determined for each web page in the web pages associated with the other topics to which the browser has navigated (web page being associated with an engagement metric (web page with highest score) higher than engagement metrics associated with the group of web pages). The score may be based on total visits to the web page and/or date of last visit to the web page (web page being associated with an engagement metric higher than engagement metrics associated with the group of web pages). Broman, para 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to provide web page being associated with an engagement metric higher than engagement metrics associated with the group of web pages of Broman, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of most interest to which the user has previously navigated. Broman, Fig 9, 12 para 6, 73-75, 82. This would have provided a user with the advantage of conveniently obtaining web pages with the most visits or the most recent date visited.

Claims 3, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bleckner in view of Broman as applied to claims 1, 10 and 17 above, and further in view of Gutt et al. (Pub. No. US 2010/0082649 A1, published April 1, 2010) hereinafter Gutt.

Regarding claim 3, which depends from claim 1 and recites:
wherein the interface provides a search suggestion topically related to the group of web pages.  
Bleckner in view of Broman teaches the system of claim 1 from which claim 3 depends, including the interface that provides navigation suggestion link associated with the group of web pages topically related to at least one query term. Bleckner in view of Broman does not specifically disclose a search suggestion topically related to the group of web pages.
However, Gutt teaches in the field related to user search queries and search history. Gutt, Abstract, para 1-3. Gutt teaches that, Embodiments of the present invention relate to providing suggested search queries based on search queries previously submitted by the user and stored in a server-side search history for the user. While the user is entering a search query but before the user submits a completed search query for a search to be performed, a search query portion is received. Using the user's personal search history in conjunction with other information available to the search engine server, suggested search queries are selected for the search query portion. The suggested search queries are provided to the user (a search suggestion topically related to the (previous query) group of web pages). Gutt, para 5, 41.  In particular, if a suggested search query identified from a search query previously submitted by the user 202 is determined to have relevance to a currently popular topic, the suggested search query may be ranked higher and placed higher in a list of suggested search queries provided to the user 202. For instance, suppose that the user 202 has entered the query portion "bar" and the following previously submitted search queries are identified from the user's search history: "barbie," "barack obama," and "barnes and noble." Based on other information available to the search engine 208, it is also determined that "barack obama" is a currently popular topic due to the current United States Presidential elections. As such, the "barack obama" suggested search query would be ranked higher than the other suggested search queries identified from the user's search history (a search suggestion topically related). Gutt, Figs 2-5, para 41, 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to render the navigation suggestion on the web browser of Broman and a search suggestion topically related to the group of web pages of Gutt, with a reasonable expectation of success, in order to provide additional features to assist users in searching topics previously submitted, and to provide the user with web pages based on concepts or topics of interest to which the user has previously navigated. Broman, Fig 9, 12 para 73-75, 82. Gutt, para 2-3, 5, 41. This would have provided a user with the advantage of being able to easily and conveniently find web content topically related to previous user searches. 

Regarding claim 13, which depends from claim 10 and further recites:
rendering a search suggestion topically related to the group of web pages in the second interface. 
Bleckner in view of Broman teaches the system of claim 10 from which claim 13 depends, including the rendering a second interface and a navigation suggestion link associated with the group of web pages topically related to at least one query term. Bleckner in view of Broman does not specifically disclose a search suggestion topically related to the group of web pages.
However, Gutt teaches in the field related to user search queries and search history. Gutt, Abstract, para 1-3. Gutt teaches that, Embodiments of the present invention relate to providing suggested search queries based on search queries previously submitted by the user and stored in a server-side search history for the user. While the user is entering a search query but before the user submits a completed search query for a search to be performed, a search query portion is received. Using the user's personal search history in conjunction with other information available to the search engine server, suggested search queries are selected for the search query portion. The suggested search queries are provided to the user (a search suggestion topically related to the (previous query) group of web pages). Gutt, para 5, 41.  In particular, if a suggested search query identified from a search query previously submitted by the user 202 is determined to have relevance to a currently popular topic, the suggested search query may be ranked higher and placed higher in a list of suggested search queries provided to the user 202. For instance, suppose that the user 202 has entered the query portion "bar" and the following previously submitted search queries are identified from the user's search history: "barbie," "barack obama," and "barnes and noble." Based on other information available to the search engine 208, it is also determined that "barack obama" is a currently popular topic due to the current United States Presidential elections. As such, the "barack obama" suggested search query would be ranked higher than the other suggested search queries identified from the user's search history (a search suggestion topically related). Gutt, Figs 2-5, para 41, 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages, including the second interface including identification of at least a portion of the group of web pages that is topically related to the at least one query term of Bleckner to render the navigation suggestion on the first user interface of the web browser of Broman and a search suggestion topically related to the group of web pages of Gutt, with a reasonable expectation of success, in order to provide additional features to assist users in searching topics previously submitted, and to provide the user with web pages based on concepts or topics of interest to which the user has previously navigated. Broman, Fig 9, 12 para 6, 73-75, 82. Gutt, para 2-3, 5, 41. This would have provided a user with the advantage of being able to easily and conveniently find web content topically related to previous user searches.  

Regarding claim 19, which depends from claim 17 and recites:
wherein the interface provides a search suggestion topically related to the group of web pages.
Bleckner in view of Broman teaches the system of claim 17 from which claim 19 depends, including the including the interface that provides navigation suggestion link associated with the group of web pages. Bleckner in view of Broman does not specifically disclose a search suggestion topically related to the group of web pages.
However, Gutt teaches in the field related to user search queries and search history. Gutt, Abstract, para 1-3. Gutt teaches that, Embodiments of the present invention relate to providing suggested search queries based on search queries previously submitted by the user and stored in a server-side search history for the user. While the user is entering a search query but before the user submits a completed search query for a search to be performed, a search query portion is received. Using the user's personal search history in conjunction with other information available to the search engine server, suggested search queries are selected for the search query portion. The suggested search queries are provided to the user (a search suggestion topically related to the (previous query) group of web pages). Gutt, para 5, 41.  In particular, if a suggested search query identified from a search query previously submitted by the user 202 is determined to have relevance to a currently popular topic, the suggested search query may be ranked higher and placed higher in a list of suggested search queries provided to the user 202. For instance, suppose that the user 202 has entered the query portion "bar" and the following previously submitted search queries are identified from the user's search history: "barbie," "barack obama," and "barnes and noble." Based on other information available to the search engine 208, it is also determined that "barack obama" is a currently popular topic due to the current United States Presidential elections. As such, the "barack obama" suggested search query would be ranked higher than the other suggested search queries identified from the user's search history (a search suggestion topically related). Gutt, Figs 2-5, para 41, 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to render the navigation suggestion on the web browser of Broman and a search suggestion topically related to the group of web pages of Gutt, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of interest to which the user has previously navigated, and to provide the user with web pages based on concepts or topics of interest to which the user has previously navigated. Broman, Fig 9, 12 para 73-75, 82. Gutt, para 2-3, 5, 41. This would have provided a user with the advantage of being able to easily and conveniently find web content topically related to previous user searches.  

Claims 5-6, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bleckner in view of Broman as applied to claims 1 and 10 above, and further in view of Zhao et al. (Pub. No. US 2014/0359489 A1, published December 4, 2014) hereinafter Zhao.

Regarding claim 5, which depends from claim 1 and recites:
wherein the executable instructions include instructions that when executed by the at least one processor cause the at least one processor to: acquire data about web pages rendered by the web browser; 
Bleckner in view of Broman teaches the system of claim 1. Bleckner does not specifically disclose acquire data about web pages rendered by the web browser.
However, Broman teaches that, a browser executing on a computing device navigates to a web page. A client-side module executing on the computing device obtains a set of topics associated with the web page (acquire data about web pages rendered by the web browser). The client-side module determines other topics related to the set of topics associated with the web page (acquire data about web pages rendered by the web browser). The client-side module determines web pages associated with the other topics that the browser has previously navigated to within a predetermined past period of time (acquire data about web pages rendered by the web browser). The browser displays in a first content area the web page, and the browser displays in a second content area the set of topics associated with the web page, the other topics related to the set of topics, and links to the web pages associated with the other topics (acquire data about web pages rendered by the web browser). Broman, para 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to render the navigation suggestion on the web browser and acquire data about web pages rendered by the web browser of Broman, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of most interest to which the user has previously navigated. Broman, Fig 9, 12 para 4, 73-75, 82.  This would have provided a user with the advantage of conveniently obtaining the web pages associated with topics.
generate a plurality of navigation graphs based on the data; 
cluster at least a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis; and identify the group of web pages from the cluster group.
Bleckner in view of Broman teaches the system of claim 1, including acquiring data about web pages rendered by the web browser and the group of web pages.  Bleckner in view of Broman does not specifically disclose generate a plurality of navigation graphs based on the data; cluster at least a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis; and identify the group of web pages from the cluster group.
However, Zhao teaches in the field related a web browser navigation. Zhao, Abstract, paragraph 1. Zhao, which is analogous to the claimed invention because Zhao is directed toward web page browser with a plurality of tabs, web page navigation and grouping web pages, teaches that, In the example display of FIG. 4, the thumbnail images 58 for each group are displayed linearly. In addition, each visit to a web page is given its own thumbnail image, even if the web page was previously visited. For example, assume that the user browses from web page A to web page B, and then back to web page A. If Thumb 5 corresponded to the first access of web page A, then Thumb 6 corresponds to the access of web page B, and Thumb 7 corresponds to the second access of web page A. As will be discussed subsequently with reference to FIGS. 10-13, the thumbnail images 58 for each group may alternatively be displayed in a tree structure (generating a plurality of navigation graphs based on the data). Zhao, Figs. 1-15, paragraphs 40, 59, 60-71, 83, 25-26. 
Zhao teaches that, By displaying the browsing path taken to arrive at a selected web page, the relationships between the groups can be understood. For example, assume that each group corresponds to a different browser window or tab (clustering a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis, identifying the group of web pages from the cluster group). In this situation, it is readily apparent from path segment 76E that a link in the web page corresponding to Thumb 4 of Group 2 was selected by the user and opened in the new tab or window of Group 1. As another example, assume that each group corresponds to a different web site (i.e. a different top-level domain) (clustering a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis, identifying the group of web pages from the cluster group). In this situation, it is readily apparent from path segment 76E that, from the web page corresponding to Thumb 4 of the web site corresponding to Group 2, the user navigated to a different web site (i.e. a different top-level domain) that corresponds to Group 1. For example, from the web page "http://www.site2.com/page4.html" of Group 2 Thumb 4, the user navigated to "http://www.site1.com/page1.html" of Group 1 Thumb 1. Zhao, Figs. 1-15, paragraphs 49, 60-71, 75-84.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to render the navigation suggestion on the web browser and acquire data about web pages rendered by the web browser of Broman and generating a plurality of navigation graphs based on the data clustering at least a subset of the plurality of navigation graphs into a cluster group based on the similarity analysis, identifying the group of web pages from the cluster group of Zhao, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of most interest to which the user has previously navigated and in order to view of his or her browsing history and the relationship between web pages and sites as the user moves through the web is presented to the user in a visual manner that assists navigation, where relationships, such as the browsing path taken to a particular web page, advantageously enable the user to more quickly and easily browse back to particular web content which he or she had previously accessed and because a user might not remember the particular URL of a previously browsed-to web page, or even its top-level domain, but may have a visual image of the web page in mind, or recall a predecessor web page which brought them there. Zhao, Figs 1-15, paragraph 84. Broman, Fig 9, 12 para 4, 73-75, 82. This would have provided a user with the advantage of conveniently obtaining the web pages associated with topics that the user has previously browsed.

Regarding claim 6, which depends from claim 1 and recites:
wherein the executable instructions include instructions that when executed by the at least one processor cause the at least one processor to: 
generate a navigation graph based on the web activity of the user;
 AMENDMENT AND RESPONSE AND SUMMARY OF EXAMINER INTERVIEWPage 4Application Number: 17/447,245Dkt: 0059-630002Filing Date: September 9, 2021wherein the navigation graph includes nodes and at least one link between the nodes, the nodes representing web pages previously accessed by the user, the at least one link representing a navigation path between the web pages.  
Bleckner in view of Broman teaches the system of claim 1, including identifying the group of web pages based on the similarity analysis of the web activity of the user and web pages previously accessed. Bleckner in view of Broman does not specifically disclose generate a navigation graph based on the web activity of the user, wherein the navigation graph includes nodes and at least one link between the nodes, the nodes representing web pages previously accessed by the user, the at least one link representing a navigation path between the web pages.
However, Zhao teaches in the field related a web browser navigation. Zhao, Abstract, paragraph 1. Zhao, which is analogous to the claimed invention because Zhao is directed toward web page browser with a plurality of tabs, web page navigation and grouping web pages, teaches that, In the example display of FIG. 4, the thumbnail images 58 for each group are displayed linearly. In addition, each visit to a web page is given its own thumbnail image, even if the web page was previously visited. For example, assume that the user browses from web page A to web page B, and then back to web page A. If Thumb 5 corresponded to the first access of web page A, then Thumb 6 corresponds to the access of web page B, and Thumb 7 corresponds to the second access of web page A. As will be discussed subsequently with reference to FIGS. 10-13, the thumbnail images 58 for each group may alternatively be displayed in a tree structure (generate a navigation graph based on the web activity of the user). Zhao, Figs. 1-15, paragraphs 40, 59, 60-71, 83, 25-26. 
Zhao teaches that, By displaying the browsing path taken to arrive at a selected web page, the relationships between the groups can be understood. For example, assume that each group corresponds to a different browser window or tab (nodes representing web pages previously accessed by the user). In this situation, it is readily apparent from path segment 76E that a link in the web page corresponding to Thumb 4 of Group 2 was selected by the user and opened in the new tab or window of Group 1. As another example, assume that each group corresponds to a different web site (i.e. a different top-level domain). In this situation, it is readily apparent from path segment 76E that, from the web page corresponding to Thumb 4 of the web site corresponding to Group 2, the user navigated to a different web site (i.e. a different top-level domain) that corresponds to Group 1. For example, from the web page "http://www.site2.com/page4.html" of Group 2 Thumb 4, the user navigated to "http://www.site1.com/page1.html" of Group 1 Thumb 1. Zhao, Figs. 1-15, paragraphs 49, 60-71, 75-84.
In FIG. 10, Group 2 is illustrated in the expanded state, and uses a tree structure to display the browsing history for the group. The dashed lines 116A-H explain the sequence in which the web pages corresponding to the thumbnail images have been browsed (the navigation graph includes nodes and at least one link between the nodes, the nodes representing web pages previously accessed by the user, the at least one link representing a navigation path between the web pages). Starting from Thumb 1, the first-browsed web page in the group, line 116A indicates that the web page corresponding to Thumb 2 was browsed next. Line 1168 indicates that the web page corresponding to Thumb 2 was browsed from the web page corresponding to Thumb 1. Line 116C indicates that the web page corresponding to Thumb 3 was browsed from the web page corresponding to Thumb 2. Line 116C indicates that the web page corresponding to Thumb 4 was browsed from the web page corresponding to Thumb 3. Zhao, Figs 1-15, paragraphs 60, 65, 60-71. Thus, browsing history display 120' has a more classical tree structure, in which each thumbnail node has at most a single "ancestor" thumbnail node, and is not self-referential. Zhao, Figs 1-15, paragraphs 60, 65, 60-71.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to render the navigation suggestion on the web browser and acquire data about web pages rendered by the web browser of Broman and generate a navigation graph based on the web activity of the user, where the navigation graph includes nodes and at least one link between the nodes, the nodes representing web pages previously accessed by the user, the at least one link representing a navigation path between the web pages of Zhao, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of most interest to which the user has previously navigated and in order to view of his or her browsing history and the relationship between web pages and sites as the user moves through the web is presented to the user in a visual manner that assists navigation, where relationships, such as the browsing path taken to a particular web page, advantageously enable the user to more quickly and easily browse back to particular web content which he or she had previously accessed and because a user might not remember the particular URL of a previously browsed-to web page, or even its top-level domain, but may have a visual image of the web page in mind, or recall a predecessor web page which brought them there. Zhao, Figs 1-15, paragraph 84. Broman, Fig 9, 12 para 4, 73-75, 82. This would have provided a user with the advantage of conveniently obtaining the web pages that the user has previously browsed.

Regarding claim 14, which depends from claim 10 and recites:
acquiring data about web pages rendered within the web browser; 
Bleckner in view of Broman teaches the method of claim 10, from which claim 14 depends. Bleckner does not specifically disclose acquire data about web pages rendered within the web browser.
However, Broman teaches that, a browser executing on a computing device navigates to a web page. A client-side module executing on the computing device obtains a set of topics associated with the web page (acquire data about web pages rendered within the web browser). The client-side module determines other topics related to the set of topics associated with the web page (acquire data about web pages rendered by the web browser). The client-side module determines web pages associated with the other topics that the browser has previously navigated to within a predetermined past period of time (acquire data about web pages rendered within the web browser). The browser displays in a first content area the web page, and the browser displays in a second content area the set of topics associated with the web page, the other topics related to the set of topics, and links to the web pages associated with the other topics (acquire data about web pages rendered within the web browser). Broman, para 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to render, in the web browser, a first interface that includes a search entry field, receiving via the search entry field and acquire data about web pages rendered within the web browser of Broman, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of most interest to which the user has previously navigated. Broman, Fig 9, 12 para 4, 73-75, 82.  This would have provided a user with the advantage of conveniently obtaining the web pages associated with topics.
generating a plurality of navigation graphs based on the data; clustering at least a first subset of the plurality of navigation graphs into a first cluster group based on the similarity analysis; clustering at least a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis; determining that the at least one query search term is topically related to the first cluster group; and identifying the group of web pages from the first cluster group. 
Bleckner in view of Broman teaches the method of claim 10, from which claim 14 depends, including acquiring data about web pages rendered within the web browser and determining that the at least one query search term is topically related to a first cluster group of web pages.  Bleckner in view of Broman does not specifically disclose generating a plurality of navigation graphs based on the data, clustering at least a first subset of the plurality of navigation graphs into a first cluster group based on the similarity analysis; clustering at least a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis and identifying the group of web pages from the first cluster group.
However, Zhao teaches in the field related a web browser navigation. Zhao, Abstract, paragraph 1. Zhao, which is analogous to the claimed invention because Zhao is directed toward web page browser with a plurality of tabs, web page navigation and grouping web pages, teaches that, In the example display of FIG. 4, the thumbnail images 58 for each group are displayed linearly. In addition, each visit to a web page is given its own thumbnail image, even if the web page was previously visited. For example, assume that the user browses from web page A to web page B, and then back to web page A. If Thumb 5 corresponded to the first access of web page A, then Thumb 6 corresponds to the access of web page B, and Thumb 7 corresponds to the second access of web page A. As will be discussed subsequently with reference to FIGS. 10-13, the thumbnail images 58 for each group may alternatively be displayed in a tree structure (generating a plurality of navigation graphs based on the data). Zhao, Figs. 1-15, paragraphs 40, 59, 60-71, 83, 25-26. 
Zhao teaches that, By displaying the browsing path taken to arrive at a selected web page, the relationships between the groups can be understood. For example, assume that each group (first group, second group) corresponds to a different browser window or tab (clustering at least a first subset of the plurality of navigation graphs into a first cluster group based on the similarity analysis, identifying the group of web pages from the first cluster group; clustering at least a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis). In this situation, it is readily apparent from path segment 76E that a link in the web page corresponding to Thumb 4 of Group 2 was selected by the user and opened in the new tab or window of Group 1. As another example, assume that each group corresponds to a different web site (i.e. a different top-level domain) (clustering a first subset of the plurality of navigation graphs into a cluster group based on the similarity analysis, identifying the group of web pages from the first cluster group, clustering a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis). In this situation, it is readily apparent from path segment 76E that, from the web page corresponding to Thumb 4 of the web site corresponding to Group 2, the user navigated to a different web site (i.e. a different top-level domain) that corresponds to Group 1. For example, from the web page "http://www.site2.com/page4.html" of Group 2 Thumb 4, the user navigated to "http://www.site1.com/page1.html" of Group 1 Thumb 1. Zhao, Figs. 1-15, paragraphs 49, 60-71, 75-84.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages and determining that the at least one query search term is topically related to a first cluster group of web pages of Bleckner to render, in the web browser, a first interface that includes a search entry field, receiving via the search entry field and acquire data about web pages rendered within the web browser of Broman and clustering a first subset of the plurality of navigation graphs into a cluster group based on the similarity analysis, identifying the group of web pages from the first cluster group, clustering a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis of Zhao, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of most interest to which the user has previously navigated and in order to provide the user a view of his or her browsing history and the relationship between web pages and sites as the user moves through the web is presented to the user in a visual manner that assists navigation, where relationships, such as the browsing path taken to a particular web page, advantageously enable the user to more quickly and easily browse back to particular web content which he or she had previously accessed and because a user might not remember the particular URL of a previously browsed-to web page, or even its top-level domain, but may have a visual image of the web page in mind, or recall a predecessor web page which brought them there. Broman, Fig 9, 12 para 4, 73-75, 82. Zhao, Figs 1-15, paragraph 84. This would have provided a user with the advantage of conveniently obtaining the web pages associated with topics.

Regarding claim 21, which depends from claim 1 and recites:
wherein the executable instructions include instructions that when executed by the at least one processor cause the at least one processor to: 
generate a navigation graph based on the web activity of the user, wherein the group of web pages is identified from the navigation graph using the similarity analysis.
Bleckner in view of Broman teaches the system of claim 1, including identifying the group of web pages based on the similarity analysis of the web activity of the user.  Bleckner in view of Broman does not specifically disclose generate a navigation graph based on the web activity of the user, wherein the group of web pages is identified from the navigation graph using the similarity analysis.
However, Zhao teaches in the field related a web browser navigation. Zhao, Abstract, paragraph 1. Zhao, which is analogous to the claimed invention because Zhao is directed toward web page browser with a plurality of tabs, web page navigation and grouping web pages, teaches that, In the example display of FIG. 4, the thumbnail images 58 for each group are displayed linearly. In addition, each visit to a web page is given its own thumbnail image, even if the web page was previously visited. For example, assume that the user browses from web page A to web page B, and then back to web page A. If Thumb 5 corresponded to the first access of web page A, then Thumb 6 corresponds to the access of web page B, and Thumb 7 corresponds to the second access of web page A. As will be discussed subsequently with reference to FIGS. 10-13, the thumbnail images 58 for each group may alternatively be displayed in a tree structure (generate a navigation graph based on the web activity of the user). Zhao, Figs. 1-15, paragraphs 40, 59, 60-71, 83, 25-26. 
Zhao teaches that, By displaying the browsing path taken to arrive at a selected web page, the relationships between the groups can be understood. For example, assume that each group corresponds to a different browser window or tab (the group of web pages is identified from the navigation graph using the similarity analysis). In this situation, it is readily apparent from path segment 76E that a link in the web page corresponding to Thumb 4 of Group 2 was selected by the user and opened in the new tab or window of Group 1. As another example, assume that each group corresponds to a different web site (i.e. a different top-level domain) (the group of web pages is identified from the navigation graph using the similarity analysis). In this situation, it is readily apparent from path segment 76E that, from the web page corresponding to Thumb 4 of the web site corresponding to Group 2, the user navigated to a different web site (i.e. a different top-level domain) that corresponds to Group 1. For example, from the web page "http://www.site2.com/page4.html" of Group 2 Thumb 4, the user navigated to "http://www.site1.com/page1.html" of Group 1 Thumb 1. Zhao, Figs. 1-15, paragraphs 49, 60-71, 75-84.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to render the navigation suggestion on the web browser of Broman and generate a navigation graph based on the web activity of the user, where the group of web pages is identified from the navigation graph using the similarity analysis of Zhao, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of most interest to which the user has previously navigated and in order to view of his or her browsing history and the relationship between web pages and sites as the user moves through the web is presented to the user in a visual manner that assists navigation, where relationships, such as the browsing path taken to a particular web page, advantageously enable the user to more quickly and easily browse back to particular web content which he or she had previously accessed and because a user might not remember the particular URL of a previously browsed-to web page, or even its top-level domain, but may have a visual image of the web page in mind, or recall a predecessor web page which brought them there. Zhao, Figs 1-15, paragraph 84. Broman, Fig 9, 12 para 4, 73-75, 82. This would have provided a user with the advantage of conveniently obtaining the web pages associated with topics that the user has previously browsed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bleckner in view of Broman as applied to claim 1, and further in view of Zhao and Bhupatiraju et al. (Pub. No. US 2017/0199638 A1, published July 13,2017) hereinafter Bhupatiraju.

Regarding claim 7, which depends from claim 1 and recites:
wherein the executable instructions include instructions that when executed by the at least one processor cause the at least one processor to: 
generate a plurality of navigation graphs based on the web activity of the user such that a navigation graph of the plurality of navigation graphs is generated in response to a new search submitted by the user; cluster the plurality of navigation graphs into a cluster group based on the similarity analysis;
Bleckner in view of Broman teaches the system of claim 1 from which claim 7 depends, including identifying the group of web pages based on the similarity analysis of the web activity of the user and a new search submitted by the user. Bleckner in view of Broman does not specifically disclose generate a plurality of navigation graphs based on the web activity of the user such that a navigation graph of the plurality of navigation graphs is generated in response to a new search submitted by the user; cluster the plurality of navigation graphs into a cluster group based on the similarity analysis.
However, Zhao teaches in the field related a web browser navigation. Zhao, Abstract, paragraph 1. Zhao, which is analogous to the claimed invention because Zhao is directed toward web page browser with a plurality of tabs, web page navigation and grouping web pages, teaches that, In the example display of FIG. 4, the thumbnail images 58 for each group are displayed linearly. In addition, each visit to a web page is given its own thumbnail image, even if the web page was previously visited. For example, assume that the user browses from web page A to web page B, and then back to web page A. If Thumb 5 corresponded to the first access of web page A, then Thumb 6 corresponds to the access of web page B, and Thumb 7 corresponds to the second access of web page A. As will be discussed subsequently with reference to FIGS. 10-13, the thumbnail images 58 for each group may alternatively be displayed in a tree structure (generate a plurality navigation graph based on the web activity of the user such that a navigation graph of the plurality of navigation graphs is generated in response to a new search (in response to user searches, including a first, second, new, etc.) submitted by the user). Zhao, Figs. 1-15, paragraphs 40, 59, 60-71, 83, 25-26, 49, 75-84. 
Zhao teaches that, By displaying the browsing path taken to arrive at a selected web page, the relationships between the groups can be understood. For example, assume that each group corresponds to a different browser window or tab (cluster the plurality of navigation graphs into a cluster group based on the similarity analysis). In this situation, it is readily apparent from path segment 76E that a link in the web page corresponding to Thumb 4 of Group 2 was selected by the user and opened in the new tab or window of Group 1. As another example, assume that each group corresponds to a different web site (i.e. a different top-level domain) (cluster the plurality of navigation graphs into a cluster group based on the similarity analysis). In this situation, it is readily apparent from path segment 76E that, from the web page corresponding to Thumb 4 of the web site corresponding to Group 2, the user navigated to a different web site (i.e. a different top-level domain) that corresponds to Group 1. For example, from the web page "http://www.site2.com/page4.html" of Group 2 Thumb 4, the user navigated to "http://www.site1.com/page1.html" of Group 1 Thumb 1. Zhao, Figs. 1-15, paragraphs 49, 60-71, 75-84, 40, 59, 25-26. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to render the navigation suggestion on the web browser and acquire data about web pages rendered by the web browser of Broman and generate a plurality of navigation graphs based on the web activity of the user such that a navigation graph of the plurality of navigation graphs is generated in response to a new search submitted by the user; cluster the plurality of navigation graphs into a cluster group based on the similarity analysis of Zhao, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of most interest to which the user has previously navigated and in order to view of his or her browsing history and the relationship between web pages and sites as the user moves through the web is presented to the user in a visual manner that assists navigation, where relationships, such as the browsing path taken to a particular web page, advantageously enable the user to more quickly and easily browse back to particular web content which he or she had previously accessed and because a user might not remember the particular URL of a previously browsed-to web page, or even its top-level domain, but may have a visual image of the web page in mind, or recall a predecessor web page which brought them there. Zhao, Figs 1-15, paragraph 84. Broman, Fig 9, 12 para 4, 73-75, 82. This would have provided a user with the advantage of assisting a user in obtaining the web pages that the user is trying to find.
filter the cluster group to remove at least one web page based on user engagement metrics associated with web pages represented by the cluster group, the at least one web page that has been removed not being included in the group of web pages.  
As discussed above, Bleckner in view of Broman and Zhao teaches generating and clustering a subset of the plurality of navigation graphs and identifying the group of web pages from the cluster group. Bleckner in view of Broman and Zhao does not specifically disclose filtering the cluster group to remove at least one web page based on user engagement metrics associated web pages represented by the cluster group, the at least one web page that has been removed not being included in the group of web pages.
However, Bhupatiraju teaches in the field related management of browser tabs and, more particularly, to a method and system of automatically grouping browser tabs. Bhupatiraju, para 1. Bhupatiraju teaches that, The overflow function may include removing the oldest or least accessed tile in a visual container to make room for a new tile. For example, if the maximum number of tiles per visual container is four, and there are currently four tiles in a "sports" visual container, and the user opens a new browser tab that is analyzed as a "sports" site, then the oldest or least recently accessed tile in the sports visual container may be removed to allow for the new entry to be added (filtering the cluster group of web pages to remove at least one web page based on user engagement metrics (oldest, least recently accessed) associated web pages represented by the cluster group, the at least one web page that has been removed not being included in the group of web pages).. In other embodiments, when the maximum number of tiles per visual container is exceeded, a new visual container is automatically started. For example, if the "sports" visual container is full and the user opens a sports website in a new browser tab, a new "Sports-2" visual container may be created to accommodate the new website, without needing to remove any existing tiles from a visual container. In this way, the issues of limited screen area in mobile devices can be accommodated. Bhupatiraju, Figs. 1-11, paragraph 46.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to render the navigation suggestion on the web browser and acquire data about web pages rendered by the web browser of Broman and generate a plurality of navigation graphs based on the web activity of the user such that a navigation graph of the plurality of navigation graphs is generated in response to a new search submitted by the user; cluster the plurality of navigation graphs into a cluster group based on the similarity analysis of Zhao and filtering the cluster group of web pages to remove at least one web page based on user engagement metrics associated web pages represented by the cluster group, the at least one web page that has been removed not being included in the group of web pages of Bhupatiraju, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of most interest to which the user has previously navigated and in order to view of his or her browsing history and the relationship between web pages and sites as the user moves through the web is presented to the user in a visual manner that assists navigation, where relationships, such as the browsing path taken to a particular web page, advantageously enable the user to more quickly and easily browse back to particular web content which he or she had previously accessed and because a user might not remember the particular URL of a previously browsed-to web page, or even its top-level domain, but may have a visual image of the web page in mind, or recall a predecessor web page which brought them there and in order to assist the user in finding the relevant web pages that he or she is looking in a more conveniently and less time consuming manner. Zhao, Figs 1-15, paragraph 84. Broman, Fig 9, 12 para 4, 73-75, 82. Bhupatiraju, para 2, 3-6, 37, 46. This would have provided a user with the advantage of assisting a user in obtaining the web pages that the user is trying to find.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bleckner in view of Broman as applied to claim 1, and further in view of Batraski et al. (Pub. No. US 2013/0254685 A1, published Sep. 26, 2013) hereinafter Batraski.

Regarding claim 9, which depends from claim 1 and recites:
wherein the group of web pages includes a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device.  
Bleckner in view of Broman teaches the system of claim 1, including the group of web pages rendered by the browser executing on a computing device. Bleckner in view of Broman does not specifically disclose a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device.  
However, Batraski teaches in the field related to methods, systems, and programming for seamless browsing. Batraski, paragraph 1-2. Batraski, which is analogous to the claimed invention because Batraski is directed toward seamless browsing of web pages using different user devices, teaches that, The start page 110 is accessible when the user opens a new tab or presses, for example, a `home` button. The start page 110 allows a user to load the browsing state of the seamless browser 100 on another device by selecting a device, the last site visited from a history (a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device), or a list of previous queries. In some embodiments, selecting the state of another device does not change the state on the selected device. In some embodiments, the state of the selected device follows the state of the device to which the state is transferred. Batraski, Figs 1-3, paragraphs 46, 47, 46-49, 6-15. The page history menu 210 allows a user to see and select from page histories on any seamless browser of any device registered to the user. For example, if the user is using the mobile phone 205, the user can select pages from the PC 105 browser history (a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device). The page history menu 210 may be available on any device with The seamless browser 100. Batraski, Figs 1-3, paragraphs 48, 46-50, 6-15. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to render the navigation suggestion on the web browser of Broman to include a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device of Batraski, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of interest to which the user has previously navigated and in order to enable seamless continuation of a browser session and access to search and browser history between the devices of a user. Batraski, Figs 1-3, paragraphs 6, 6-15, 46-50. Broman, Fig 9, 12 para 73-75, 82. This would have provided a user with the advantage of conveniently access search and browser history between user devices.

Claims 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bleckner in view of Broman as applied to claims 10 and 17, and further in view of Bhupatiraju et al. (Pub. No. US 2017/0199638 A1, published Jul. 13, 2017) hereinafter Bhupatiraju.

Regarding claim 12, which depends from 10 and recites:
wherein the group of web pages includes one or more open browser tabs.  
Bleckner in view of Broman teaches the method of claim 10 from which claim 12 depends, including the group of web pages. Bleckner in view of Broman does not specifically disclose group of web pages includes one or more open browser tabs.
However, Bhupatiraju teaches in the field related to management of browser tabs and, more particularly, to a method and system of automatically grouping browser tabs. Bhupatiraju, para 1.Bhupatiraju teaches that, In general, embodiments of the present invention include systems and methods for grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs. The analysis may include calculating a similarity score. Based on a comparison of the similarity score to one or more thresholds, a visual container is provided displaying groups of tiles corresponding to each of the pages open in the browser tabs (group of web pages includes one or more open browser tabs). The visual container may be formatted as a set of browser tabs, each containing active tiles for each web page of a particular group. The visual container may be a screen showing piles of tiles, each pile corresponding to a particular group. Bhupatiraju, para 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to render the navigation suggestion on the first user interface of the web browser of Broman where the group of web pages includes one or more open browser tabs of Bhupatiraju, with a reasonable expectation of success, in order to provide additional features to assist users in searching topics previously submitted and to assist the user in finding and revisiting websites in browser tabs. Broman, Fig 9, 12 para 6, 73-75, 82. Bhupatiraju, para 2, 3. This would have provided a user with the advantage of being able to more easily and conveniently find and revisit web pages.  

Regarding claim 18, which depends from claim 17 and recites:
wherein the group of web pages includes an open browser tab and two or more web pages previously accessed by the user.  
Bleckner in view of Broman teaches the non-transitory computer-readable medium of claim 17 from which claim 18 depends, including the group of web pages includes two or more web pages. Bleckner in view of Broman does not specifically disclose group of web pages includes an open browser tab and two or more web pages previously accessed by the user.
However, Bhupatiraju teaches in the field related to management of browser tabs and, more particularly, to a method and system of automatically grouping browser tabs. Bhupatiraju, para 1.Bhupatiraju teaches that, In general, embodiments of the present invention include systems and methods for grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs. The analysis may include calculating a similarity score. Based on a comparison of the similarity score to one or more thresholds, a visual container is provided displaying groups of tiles corresponding to each of the pages open in the browser tabs (an open browser tab and two or more web pages previously accessed by the user). The visual container may be formatted as a set of browser tabs, each containing active tiles for each web page of a particular group. The visual container may be a screen showing piles of tiles, each pile corresponding to a particular group. Bhupatiraju, para 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to render the navigation suggestion on the web browser of Broman where the group of web pages includes an open browser tab and two or more web pages previously accessed by the user of Bhupatiraju,, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of interest to which the user has previously navigated and to assist the user in finding and revisiting websites in browser tabs. Broman, Fig 9, 12 para 73-75, 82. . Bhupatiraju, para 2, 3. This would have provided a user with the advantage of being able to more easily and conveniently find and revisit web pages.  

Regarding claim 20, which depends from claim 17 and further recites:
filtering the group of web pages based on engagement metrics to remove at least one web page from the group of web pages. 
Bleckner in view of Broman teaches the non-transitory computer-readable medium of claim 17 from which claim 20 depends, including the group of web pages. Bleckner in view of Broman does not specifically disclose filtering the group of web pages based on engagement metrics to remove at least one web page from the group of web pages. 
However, Bhupatiraju teaches in the field related to management of browser tabs and, more particularly, to a method and system of automatically grouping browser tabs. Bhupatiraju, abstract, para 1. Bhupatiraju teaches that, The overflow function may include removing the oldest or least accessed tile in a visual container to make room for a new tile. For example, if the maximum number of tiles per visual container is four, and there are currently four tiles in a "sports" visual container, and the user opens a new browser tab that is analyzed as a "sports" site, then the oldest or least recently accessed tile in the sports visual container may be removed to allow for the new entry to be added (filtering the previously-viewed content (web pages) based on engagement metrics (oldest, least recently accessed) associated with the previously-viewed content (web pages) to remove at least one web page from the group of web pages).. In other embodiments, when the maximum number of tiles per visual container is exceeded, a new visual container is automatically started. For example, if the "sports" visual container is full and the user opens a sports website in a new browser tab, a new "Sports-2" visual container may be created to accommodate the new website, without needing to remove any existing tiles from a visual container. In this way, the issues of limited screen area in mobile devices can be accommodated. Bhupatiraju, Figs. 1-11, paragraph 46.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the system for presenting a group of related search results web pages of Bleckner to render the navigation suggestion on the web browser of Broman and filtering the group of web pages based on engagement metrics to remove at least one web page from the group of web pages of Bhupatiraju, with a reasonable expectation of success, in order to provide the user with web pages based on concepts or topics of interest to which the user has previously navigated, and in order to help users revisit web pages and make it more convenient and less time consuming to find the relevant one he or she is looking for. Broman, Fig 9, 12 para 73-75, 82. Bhupatiraju, para 2, 3-6, 37. This would have provided a user with the advantage of being able to more easily and conveniently find and revisit web pages.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/           Examiner, Art Unit 2144                                                                                                                                                                                             


/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144